Citation Nr: 1413525	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified in a hearing before the undersigned at the RO in July 2013.  A transcript of that hearing has been associated with the claims file and reviewed prior to this decision.

Although the Veteran only made a claim for PTSD, the record contains a diagnosis of depressive disorder NOS, as well.  The scope of his claim includes any diagnosed mental disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The issues of whether new and material evidence has been received with respect to the claims of service connection for hypertension and a heart condition have been raised by the record in an August 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Service connection was denied for PTSD in an April 2000 rating decision by the RO; the Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that rating decision.

2.  Evidence received since the last final denial of service connection includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran's PTSD disability was not incurred in the line of duty.


CONCLUSIONS OF LAW

1. The April 2000 denial of service connection for PTSD became final, and new and material evidence has been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2008, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and no additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such letter also explained the basis for the prior denial and was otherwise compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA is not required to provide an examination for the Veteran in this case because the incident that he alleged caused his PTSD was not in the line of duty, and therefore there is no indication that it may be related to qualifying service.  Cf.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).     

The United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the July 2013 hearing, the undersigned identified the issues, and sought evidence concerning the Veteran's PTSD treatment, diagnosis, and stressor event in order to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



II. New and Material Evidence

The Veteran applied to reopen his claim of service connection for PTSD in August 2008.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the pending claim.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Here, the RO issued a rating decision denying the Veteran's claim of service connection for PTSD in April 2000.  The RO denied the claim on the basis that there was no current diagnosis of PTSD and no corroboration of the claimed stressor.  The Veteran was notified of his appellate rights but did not appeal his claim and no new and material evidence was received within one year from the issuance of that decision.  Therefore, the April 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Evidence of record at the time of the April 2000 decision included service treatment records, statements from the Veteran, and a VA examination.  The Veteran reported symptoms and a stressor event, but there was no clinical diagnosis of PTSD or corroborating evidence.  Since the April 2000 decision, VA received a service report of the stressor incident and VA treatment records with current diagnosis and treatment for PTSD.  

The new evidence relates to unestablished elements of the previously denied claim.  Specifically, the new evidence of a current diagnosis and stressor event provides evidence of two of the criteria for service connection.  The evidence raises a reasonable possibility of substantiating the claim as it shows a current disability, a corroborated stressor, and medical opinions of a connection.  Therefore, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).     

III. Service Connection for PTSD

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

A service department finding that injury or disease occurred in line of duty is binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  See id at (n).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has a current diagnosis of PTSD and depressive disorder NOS in compliance with VA requirements.  See VA Treatment 2007-2012; see also 38 C.F.R. §4.125(a).

The Veteran asserted and medical evidence supports that his PTSD symptoms are related to a fight he was in during service.  See Veteran's Stressor Statement 10/08, Board Hearing 7/13, VA Treatment 7/11.  Service records corroborate that this flight took place.  See Service Treatment Records (STR) 7/72; Form 2173 7/72.  

However, the service department Statement of Medical Examination and Duty Status lists the injuries sustained during the fight as not incurred in line of duty and to an individual under the influence of alcohol and not mentally sound.  Form 2173 7/72.  The Veteran testified that he did not start the fight, was only defending himself in fear for his life, and was not intoxicated.  See Board Hearing 7/13.  The Veteran also testified that at the time, he knew fighting and hurting another individual was wrong.  See id.  The Veteran's testimony indicates that he was conscious of his wrongdoing.  Therefore, the service department finding of injury not in line of duty is not patently inconsistent with the requirements of laws administered by the VA, and the finding is binding on VA.  See 38 C.F.R. § 3.1(m).    

The Veteran's PTSD was not incurred in the line of duty; and therefore, the disability is not eligible for service connection.  See 38 C.F.R. § 3.301.

Additionally, there are no assertions or evidence of any other incident in service that could have caused the Veteran's PTSD or depression.  Without a showing of an in-service incurrence, service connection cannot be established.  38 C.F.R. § 3.303.

The law and the evidence are against a finding of service connection for an acquired psychiatric disorder; therefore the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 C.F.R. § 3.102.






							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


